Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/897,737, filed on June 10th, 2020.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on December 8th, 2020 has been considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-8, and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ko (US 2020/0209554).
Regarding claim 1, Ko discloses an imaging optical lens assembly (Fig. 1, Table 1) comprising seven lens elements (as shown in Fig. 1), and the seven lens elements being, in order from an object side to an image side along an optical path, a first lens element (110), a second lens element (120), a third lens element (130), a fourth lens element (140), a fifth lens element (150), a sixth lens element (160) and a seventh lens element (170); wherein there are a total of seven lens elements in the imaging optical lens assembly, the third lens element (130) with positive refractive power (f3 is positive) has an image-side surface being convex in a paraxial region thereof (radius of curvature for image-side of third lens is negative), the fourth lens element (140) has negative refractive power (f4 is negative), the fifth lens (150) element has an object-side surface being concave in a paraxial region thereof (radius of curvature for object-side of fifth lens is negative), the sixth lens element (160) with negative refractive power (f6 is negative) has an object-side surface being convex in a paraxial region thereof (radius of curvature for object-side of sixth lens is positive) and an image-side surface being concave in a paraxial region thereof (radius of curvature for image-side of sixth lens is positive), and the image-side surface of the sixth lens element has at least one critical point in an off-axis region thereof (as shown in Fig.1 and based on the aspherical nature of the lens as disclosed in table 2, the lens has a critical point in an off-axis region); wherein a focal length of the imaging optical lens assembly is f ([0100], f = 5.81 mm), a focal length of the second lens element is f2 (f2 = 6.54 mm), a focal length of the third lens element is f3 (f3 = 9.789 mm), a curvature radius of an object-side surface of the first lens element is R1 (r1 = 5.82 mm), a curvature radius of the object-side surface of the sixth lens element is R11 (r11 = 5.026 mm), a curvature radius of the image-side surface of the sixth lens element is R12 (r12 = 4.635 mm), an Abbe number of the second lens element is V2 (v2 = 56.1), a refractive index of the second lens element is N2 (n2 = 1.5441), and the following conditions are satisfied:
−0.60<f/R1<1.10 (f/R1 = 0.9983);
f3/f2<1.60 (f3/f2 = 1.497);
(|R11|+|R12|)/f<2.50 ((|R11|+|R12|)/f = 1.663); and
30<V2/N2 (V2/N2 = 36.332).
Regarding claim 3, Ko further discloses wherein the focal length of the imaging optical lens assembly is f ([0100], f = 5.81 mm), a curvature radius of an object-side surface of the seventh lens element is R13 (R13 = 11.03365 mm), a curvature radius of an image-side surface of the seventh lens element is R14 (R14 = -7.48822 mm), and the following condition is satisfied: f/|R13|+f/|R14|<1.60 (answer = 1.3025).
Regarding claim 4, Ko further discloses wherein an Abbe number of the first lens element is V1 (v1 = 56.1), the Abbe number of the second lens element is V2 (v2 = 56.1), an Abbe number of the third lens element is V3 (v3 = 56.1), and the following conditions are satisfied: |V1−V2|<10 (answer = 0); and |V3−V2|< 10 (answer = 0).
Regarding claim 5, Ko further discloses wherein an Abbe number of the first lens element is V1 (table 1), an Abbe number of the third lens element is V3 (table 1), an Abbe number of the fourth lens element is V4 (table 1), an Abbe number of the fifth lens element is V5 (table 1), an Abbe number of the sixth lens element is V6 (table 1), an Abbe number of the seventh lens element is V7 (table 1), an Abbe number of the i-th lens element is Vi (table 1), a refractive index of the first lens element is N1 (table 1), a refractive index of the third lens element is N3 (table 1), a refractive index of the fourth lens element is N4 (table 1), a refractive index of the fifth lens element is N5 (table 1), a refractive index of the sixth lens element is N6 (table 1), a refractive index of the seventh lens element is N7 (table 1), a refractive index of the i-th lens element is Ni (table 1), and at least one lens element of the imaging optical lens assembly satisfies the following condition: Vi/Ni<12.0, wherein i=1, 3, 4, 5, 6 or 7 (v5/n5 = 10.894).
Regarding claim 7, Ko further discloses wherein an axial distance between the second lens element and the third lens element is T23 (T23 = 0.156 mm), an axial distance between the third lens element and the fourth lens element is T34 (T34 = 0.1 mm), and the following condition is satisfied: 0.75<T23/T34<3.0 (answer = 1.56).
Regarding claim 8, Ko further discloses wherein an Abbe number of the sixth lens element is V6 (V6 = 56.1), an Abbe number of the seventh lens element is V7 (V7 = 56.1), and the following condition is satisfied: 0.25<V7/V6<2.0 (answer = 1).
Regarding claim 10, Ko further discloses wherein an Abbe number of the first lens element is V1 (V1 = 56.1), the Abbe number of the second lens element is V2 (V2 = 56.1), an Abbe number of the third lens element is V3 (V3 = 56.1), and the following condition is satisfied: 160<V1+V2+V3<250. (answer = 168.3)
Regarding claim 11, Ko further discloses an image capturing unit, comprising: the imaging optical lens assembly; and an image sensor disposed on an image surface of the imaging optical lens assembly ([0056], “the optical imaging system may further include an image sensor converting an image of a subject incident on the image sensor into an electrical signal”).
Regarding claim 12, Ko further discloses an electronic device, comprising: the image capturing unit ([0003], “Mobile communications terminals have been provided with camera modules”).

Claims 29, 31-32, and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu (US 2021/0199926).
Regarding claim 29, Xu discloses an imaging optical lens assembly (Fig. 1, Table 1) comprising seven lens elements, and the seven lens elements being, in order from an object side to an image side along an optical path, a first lens element (E1), a second lens element (E2), a third lens element (E3), a fourth lens element (E4), a fifth lens element (E5), a sixth lens element (E6) and a seventh lens element (E7); wherein there are a total of seven lens elements in the imaging optical lens assembly, the sixth lens element has an object-side surface being convex in a paraxial region thereof (radius of curvature for object-side of sixth lens is positive) and an image-side surface being concave in a paraxial region thereof (radius of curvature for image-side of sixth lens is positive), the image-side surface of the sixth lens element has at least one critical point in an off-axis region thereof (as shown in Fig.1 and based on the aspherical nature of the lens as disclosed in table 2, the lens has a critical point in an off-axis region), and at least one of an object-side surface and an image-side surface of at least one of the seven lens elements comprises at least one freeform surface (as shown by table 1, the object and image side surfaces are aspherical); wherein an Abbe number of the second lens element is V2 (V2 = 56.11), an Abbe number of the sixth lens element is V6 (V6 = 56.11), an Abbe number of the seventh lens element is V7 (V7 = 55.87), a maximum field of view of the imaging optical lens assembly is FOV ([0064], “half of a maximal field-of-view HFOV of the optical imaging lens assembly is 51.13°”), a refractive index of the second lens element is N2 (N2 = 1.55), and the following conditions are satisfied:
V7/V6<2.50 (answer = 0.996);
100 [deg.]<FOV<175 [deg.] (answer = 102.26); and
30<V2/N2 (answer = 36.2).
Regarding claim 31, Xu further discloses wherein each of at least two of the seven lens elements has at least one critical point in an off-axis region thereof (at least two of the lens elements have aspherical surfaces as shown in Table 1).
Regarding claim 32, Xu further discloses wherein an Abbe number of the first lens element is V1 (V1 = 56.11), the Abbe number of the second lens element is V2 (V2 = 56.11), an Abbe number of the third lens element is V3 (V3 = 56.11), and the following condition is satisfied: 160<V1+V2+V3<250 (answer = 168.33).
Regarding claim 38, Xu further discloses an electronic device, comprising an image capturing unit, wherein the image capturing unit comprises the imaging optical lens assembly and an image sensor, and the image sensor is disposed on an image surface of the imaging optical lens assembly ([0003], “With the rapid development of portable electronic products such as smart phones, and the further optimization of the performance of image sensors”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2021/0199926) in view of Son (US 2021/0063704).
Regarding claim 35, Xu discloses as is set forth in claim 29 rejection above but does not specifically disclose wherein at least one lens surface of an object-side surface and an image-side surface of at least one of the seven lens elements is non-circular.
However Son, in the same field of endeavor because Son teaches an imaging optical lens, teaches wherein at least one lens surface of an object-side surface and an image-side surface of at least one of the seven lens elements is non-circular ([0079], “For example, at least one of a first lens L1 and a second lens L2 may be formed to have a non-circular shape, and the remaining lenses may be formed to have a circular shape. Alternatively, all lenses of the optical imaging system may be formed to have a non-circular shape”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the imaging optical lens of Xu with the wherein at least one lens surface of an object-side surface and an image-side surface of at least one of the seven lens elements is non-circular as taught by Son, for the purpose of securely mounting the lenses within the optical lens assembly. 
	Regarding claim 36, modified Xu teaches as is set forth in claim 35 rejection above but does not specifically disclose wherein the at least one non-circular lens surface is substantially rectangular, and a ratio of a length to a width of the at least one substantially rectangular lens surface ranges from 1.20 to 1.90.
	However Son, in the same field of endeavor because Son teaches an imaging optical lens, teaches wherein the at least one non-circular lens surface is substantially rectangular, and a ratio of a length to a width of the at least one substantially rectangular lens surface ranges from 1.20 to 1.90 (as shown in Fig. 16, the lens surface is substantially rectangular, ratio of length to width is estimated to be 1.46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the imaging optical lens of Xu in view of Son with the wherein the at least one non-circular lens surface is substantially rectangular, and a ratio of a length to a width of the at least one substantially rectangular lens surface ranges from 1.20 to 1.90 as taught by Son, for the purpose of securely mounting the lenses within the optical lens assembly. 
Regarding claim 37, Xu discloses as is set forth in claim 29 rejection above but does not specifically disclose wherein at least one of the seven lens elements has a positioning structure at a periphery thereof, and the positioning structure comprises at least one pair of flat cut surfaces being parallel to each other.
However Son, in the same field of endeavor because Son teaches an imaging optical lens, teaches wherein at least one of the seven lens elements has a positioning structure at a periphery thereof, and the positioning structure comprises at least one pair of flat cut surfaces being parallel to each other ([0281], “the third external surface 53 and the fourth external surface 54 may have a substantially linear shape”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the imaging optical lens of Xu with the wherein at least one of the seven lens elements has a positioning structure at a periphery thereof, and the positioning structure comprises at least one pair of flat cut surfaces being parallel to each other as taught by Son, for the purpose of securely mounting the lenses within the optical lens assembly. 

Allowable Subject Matter
Claims 13-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 13, Ko discloses an imaging optical lens assembly (Fig. 1, Table 1) comprising seven lens elements (as shown in Fig. 1), and the seven lens elements being, in order from an object side to an image side along an optical path, a first lens element (110), a second lens element (120), a third lens element (130), a fourth lens element (140), a fifth lens element (150), a sixth lens element (160) and a seventh lens element (170); wherein there are a total of seven lens elements in the imaging optical lens assembly, the third lens element (130) with positive refractive power (f3 is positive) has an image-side surface being convex in a paraxial region thereof (radius of curvature for image-side of third lens is negative), the fifth lens (150) element has an object-side surface being concave in a paraxial region thereof (radius of curvature for object-side of fifth lens is negative), the sixth lens element (160) with negative refractive power (f6 is negative) has an object-side surface being convex in a paraxial region thereof (radius of curvature for object-side of sixth lens is positive) and an image-side surface being concave in a paraxial region thereof (radius of curvature for image-side of sixth lens is positive), and the image-side surface of the sixth lens element has at least one critical point in an off-axis region thereof (as shown in Fig.1 and based on the aspherical nature of the lens as disclosed in table 2, the lens has a critical point in an off-axis region); wherein a focal length of the imaging optical lens assembly is f ([0100], f = 5.81 mm), a focal length of the second lens element is f2 (f2 = 6.54 mm), a focal length of the third lens element is f3 (f3 = 9.789 mm), a curvature radius of an object-side surface of the first lens element is R1 (r1 = 5.82 mm), a curvature radius of the object-side surface of the sixth lens element is R11 (r11 = 5.026 mm), a curvature radius of the image-side surface of the sixth lens element is R12 (r12 = 4.635 mm), an Abbe number of the second lens element is V2 (v2 = 56.1), a refractive index of the second lens element is N2 (n2 = 1.5441), and the following conditions are satisfied:
f3/f2<1.60 (f3/f2 = 1.497);
(|R11|+|R12|)/f<2.50 ((|R11|+|R12|)/f = 1.663); and
30<V2/N2 (V2/N2 = 36.332).
the prior art fails to teach or fairly suggest alone or in combination the following: 
an imaging optical lens assembly comprising seven lens elements, simultaneously satisfying the conditional expression “−0.60<f/R1<0.50”, as defined.
Claims 14-19 are allowable due to dependency on independent claim 13. 
Regarding claim 20, Ko discloses an imaging optical lens assembly (Fig. 1, Table 1) comprising seven lens elements (as shown in Fig. 1), and the seven lens elements being, in order from an object side to an image side along an optical path, a first lens element (110), a second lens element (120), a third lens element (130), a fourth lens element (140), a fifth lens element (150), a sixth lens element (160) and a seventh lens element (170); wherein there are a total of seven lens elements in the imaging optical lens assembly, the third lens element (130) with positive refractive power (f3 is positive) has an image-side surface being convex in a paraxial region thereof (radius of curvature for image-side of third lens is negative), the fifth lens (150) element has an object-side surface being concave in a paraxial region thereof (radius of curvature for object-side of fifth lens is negative), the sixth lens element (160) with negative refractive power (f6 is negative) has an object-side surface being convex in a paraxial region thereof (radius of curvature for object-side of sixth lens is positive) and an image-side surface being concave in a paraxial region thereof (radius of curvature for image-side of sixth lens is positive), the object-side surface of the sixth lens element has at least one critical point in an off-axis region thereof, and the image-side surface of the sixth lens element has at least one critical point in an off-axis region thereof (as shown in Fig.1 and based on the aspherical nature of the lens as disclosed in table 2, the lens has a critical point in an off-axis region); wherein a focal length of the imaging optical lens assembly is f ([0100], f = 5.81 mm), a focal length of the third lens element is f3 (f3 = 9.789 mm), a focal length of the fifth lens element is f5 (f5 = 1039.77 mm), a curvature radius of an object-side surface of the first lens element is R1 (r1 = 5.82 mm), an Abbe number of the second lens element is V2 (v2 = 56.1), an Abbe number of the sixth lens element is V6 (v6 = 56.1), an Abbe number of the seventh lens element is V7 (v7 = 56.1), a refractive index of the second lens element is N2 (n2 = 1.5441), and the following conditions are satisfied:
V7/V6<2.50 (answer = 1.0); and
30<V2/N2 (V2/N2 = 36.332).
the prior art fails to teach or fairly suggest alone or in combination the following: 
an imaging optical lens assembly comprising seven lens elements, simultaneously satisfying the conditional expression “f/R1<0.50; f5/f3<1.20”, as defined.
Claims 21-28 are allowable due to dependency on independent claim 20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2, 6, 9, 30, and 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 2, none of the prior art either alone or in combination disclose or teach of the claimed camera lens assembly specifically including, as the distinguishing feature(s) in combination with other limitations, wherein the fifth lens element has positive refractive power, a maximum field of view of the imaging optical lens assembly is FOV, an f-number of the imaging optical lens assembly is Fno, an axial distance between the object-side surface of the first lens element and an image surface is TL, a maximum image height of the imaging optical lens assembly is ImgH, and the following conditions are satisfied: 85 [deg.]<FOV<175 [deg.]; 0.80<Fno<2.40; and TL/ImgH<1.75.
Specifically, with respect to claim 6, none of the prior art either alone or in combination disclose or teach of the claimed camera lens assembly specifically including, as the distinguishing feature(s) in combination with other limitations, wherein a focal length of the first lens element is f1, the focal length of the second lens element is f2, and the following condition is satisfied: 0.60<|f1/f2|<1.75.
Specifically, with respect to claim 9, none of the prior art either alone or in combination disclose or teach of the claimed camera lens assembly specifically including, as the distinguishing feature(s) in combination with other limitations, wherein a maximum image height of the imaging optical lens assembly is ImgH, the focal length of the imaging optical lens assembly is f, a maximum field of view of the imaging optical lens assembly is FOV, half of the maximum field of view of the imaging optical lens assembly is HFOV, and the following conditions are satisfied: 100×|[ImgH−f×tan(HFOV)]/[f×tan(HFOV)]|<10; and 100 [deg.]<FOV<175 [deg.].
Specifically, with respect to claim 30, none of the prior art either alone or in combination disclose or teach of the claimed camera lens assembly specifically including, as the distinguishing feature(s) in combination with other limitations, wherein the first lens element has negative refractive power, the sixth lens element has negative refractive power, an f-number of the imaging optical lens assembly is Fno, an axial distance between an object-side surface of the first lens element and an image surface is TL, a maximum image height of the imaging optical lens assembly is ImgH, and the following conditions are satisfied: 0.80<Fno<2.40; TL/ImgH<1.75.
Specifically, with respect to claim 33, none of the prior art either alone or in combination disclose or teach of the claimed camera lens assembly specifically including, as the distinguishing feature(s) in combination with other limitations, wherein the at least one freeform surface has at least one critical point within a maximum effective radius area in an off-axis region thereof, an effective radius of the at least one freeform surface in a Y-axis direction is SD, a displacement in parallel with an optical axis from an intersection point between the at least one freeform surface and the optical axis to a point on the at least one freeform surface at a distance of SD from the optical axis in the Y-axis direction is SagY, a displacement in parallel with the optical axis from the intersection point between the at least one freeform surface and the optical axis to a point on the at least one freeform surface at a distance of SD from the optical axis in an X-axis direction is SagX, a maximum absolute difference between SagX and SagY is |DSagMax|, and the at least one freeform surface satisfies the following condition: 0.1 [um]<|DSagMax|.
Specifically, with respect to claim 34, none of the prior art either alone or in combination disclose or teach of the claimed camera lens assembly specifically including, as the distinguishing feature(s) in combination with other limitations, wherein a maximum image height of the imaging optical lens assembly is ImgH, a focal length of the imaging optical lens assembly is f, half of the maximum field of view of the imaging optical lens assembly is HFOV, and the following condition is satisfied: 100×|[ImgH−f×tan(HFOV)]/[f×tan(HFOV)]|<10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        4 August 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872